Title: John Adams to John Jay, 27 Oct. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

               October 27. 1786
            
          

          When the Ratification of Congress, of their Treaty with the King of
            Prussia, arrived here, the Term limited for the Exchange of it was near expiring. as a
            few Members of the States general, had discovered Uneasiness at my coming to London
            without going to the Hague to take Leave, it seemed a convenient Opportunity to go over
            and Shew them as much of the Respect they required, as remained in my Power. accordingly
            I went, and making the customary Visits to the President, Pensionary and Secretary,
            renewed the assurances of the Friendship, Esteem and Respect of the United States for
            their High Mightinesses and the Republic, and the Visit appeared to be kindly received.
            The Exchange of Ratifications was soon made with the Baron De Thulemeier who had time to
            transmit the Act of Congress to the great Prince, who first proposed the Treaty, Some
            days before he expired. The Ratification under the Signiture of Frederic the great is
            here inclosed.
          At the Same time, Sir, you will receive so much of the substance of
            a Treaty of Commerce, between France and England, as the Ministry have thought fit to
            publish. This is So great an Event. and must have Consequences so extensive, that I feel
            myself incapable of forming any Judgment of it upon the whole. Every Treaty of Commerce
            between these nations, for three hundred Years, has been found beneficial to France and
            hurtful to England.
          But at present, this Nation is very Sanguine, the Advantage will be
            theirs. They boast of the Superiour skill of their Manufacturers the Superlative
            Excellence of their Manufactures; the Multitude of Inventions and Machines peculiar to
            themselves, by which Time and Labor is Saved, and Productions Sold cheaper than in any
            other Country. A Markett like France, where five and Twenty Millions of People have
            occasion for English Fabricks must be a valuable acquisition. Commercial Connections by
            softening Prejudices, may lessen the Disposition to War. and a Friendship, even an
            Alliance with France, would enable the two nations to govern the World. This is at
            present the style of Conversation, and the Treaty appears to be popular.
          France and England, are both endeavouring, at this moment to impose
            upon each other by professing Desires of Friendship which they never felt. The secret
            Motive of both is to impose upon the United States of America. The English imagine that
            by assuming an appearance of Friendship for France, they shall excite a Jealousy of
            France in America, and provoke Congress to break their Faith with her. The French, are
            in hopes that by putting on a shew of Familiarity with England they shall Stimulate
            Congress to make them Proposals of closer Connections. The whole at Bottom is
            a Farce of political Hypocrisy. The United states will continue Steadily, it is to be
            hoped, on the Reserve.
          England is now pursuing her Proposals of Treaties of Commerce with
            the Emperor, the Empress of Russia, with Denmark, and Portugal, and perhaps Spain.
            France and the Emperor took the only Way, to compell England to treat when they by their
            edicts prohibited British Manufactures. The United States must imitate the example, or
            they will never be attended to.
          The present Appearances of Friendship, are forced and fained. The
            time may not be far distant, however, when We may see a Combination of England and the
            House of Bourbon, against the United states. it is not in gloomy Moments,
              only but in the utmost Gaiety of Heart, I cannot get rid of the Persuasion
            that the fair Plant of Liberty in America must be watered in Blood. You have seen enough
            in Europe, to know that these melancholy forebodings are no chimaeras. There is such a
            Disposition, in the principal Powers who have Possessions in the Indies, that Our
            Country will find no other Resource, but to swear her Children on the holy Altar, to
            fight them all at once in defence of her Liberties.—It may have some tendency, to save
            Us from Such Extremities if We enter into Treaties with the two Empires, for these will
            soon be jealous of any Connection between France and England.
          The Chevalier De Pinto’s Courier is not yet returned from Lisbon
            with the Treaty. This worthy Minister makes frequent Apologies, on Account of the
            Absence of the Queen in the Country and the Unsettled state of the Court, but perhaps
            there may be difficulties, which he is not apprized of, or not inclined to mention.
          Mr Barclays Treaty with Morocco is not
            yet come to hand. Congress will I hope determine whether We are to send him or any other
            to Algiers, without more Money in his Hands. it would cost Us three or four thousand
            Pounds to send any one and unless he has Power to offer larger Presents he would only
            make matters worse.
          I hope our Country in every part of it, will cherish their Militia
            as the Apple of their Eyes, and put every Thing in as good a Posture of defence as
            possible, and keep as a constant Expectation of War. This is the best and most Serious
            Advice that can be given, by, Dear sir / your most obedient and most / humble servant 
          
            
              John Adams
            
          
        